Citation Nr: 1129804	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for the residuals of an October 1996 surgery.

2.  Entitlement to service connection for dental problems, both on a direct basis and under 38 U.S.C. 1151 for the unanticipated residuals of a deep root cleaning.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran was afforded a Decision Review Officer hearing at the RO as well as a Travel Board hearing with the undersigned Veterans Law Judge.  The transcripts of these proceedings have been associated with the Veteran's claims file.

Service connection for varicose veins, dental problems, hearing loss and tinnitus was denied by a March 1999 rating decision which was not timely appealed.  Thereafter, relevant service department records were located and associated with the claims file.  Thus, the claims will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2010).

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in August 2009 for further development and adjudicative action.  The Veteran's claims for service connection for hearing loss and tinnitus were granted by the AMC in a November 2010 rating decision.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that his varicose veins result from a horse accident while in-service.  The Veteran's service treatment records indicate that the Veteran sustained an injury while on active service due to a "house" falling on his leg in September 1951.  The Board notes the probability that a typographical error was made in the Veteran's service treatment records and he was actually fallen on by a horse rather than a house.  A June 1998 VA examination, without review of the claims file, indicates that the Veteran suffers from varicose veins.  As there is some indication of an incident in service, and there is a diagnosis of varicose veins, a VA examination with opinion as to the relationship between his claimed varicose veins to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was afforded a December 2010 VA examination to determine if he has a bilateral leg disability related to his in-service injury.  Unfortunately, the examiner determined that he could not provide an opinion without resorting the speculation as the Veteran's in-service injury was not documented.  However, as noted, the Veteran's service treatment records document an in-service injury and the Veteran has provided credible details concerning such incident.  Thus, the Board must again remand the Veteran's claim for an additional VA examination.  

The Board's February 2009 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand order was not fully complied with as the medical opinion received was inadequate in relation to the questions posed by the Board remand.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated and the claim must be remanded.  

Additionally, the Board notes that the Veteran submitted additional evidence in the form of a lay statement from the Veteran's spouse, the Veteran's contentions and various medical records in March 2011 after the issuance of the last January 2011 Supplemental Statement of the Case (SSOC).  The Board requested a waiver of AOJ adjudication in a June 2011 letter which provided the Veteran 45 days to respond or the claims would be remanded for additional review by the AOJ.  To date, the Board has not received a reply from the Veteran indicating such waiver.  Thus, the Board finds that remand is necessary for additional AOJ adjudication and the promulgation of an additional SSOC.  38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature of the Veteran's varicose veins.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  The examiner must take into account the Veteran's statements of in-service injury and all evidence of record.  All tests deemed necessary should be conducted.  For any varicose veins found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability had its onset in service or is otherwise related to service.  A rationale for any opinions should be provided. 

2.  Thereafter, the claims should be readjudicated with a supplemental statement of the case which includes consideration of evidence received from the Veteran to the Board in March 2011.  If the benefits sought on appeal remain denied, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



